Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2020

                                      No. 04-20-00276-CV

                                        Beverly STRAUB,
                                            Appellant

                                                v.

                                   PRESCA HOLDING LLC,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-07873
                          Honorable Rosie Alvarado, Judge Presiding


                                         ORDER

       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on August 31, 2020. Before the extended due date, Appellant filed an
unopposed second motion for extension of time to file the brief until September 15, 2020.
       Appellant’s motion is GRANTED. Appellant’s brief is due on September 15, 2020. See
TEX. R. APP. P. 38.6(d).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court